In an action to recover damages for breach of contract for the sale of real property, the defendant appeals from an order of the Supreme Court, Westchester County (Donovan, J.), dated June 17, 2002, which granted the plaintiffs’ motion for summary judgment on the is*486sue of liability and denied his cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant’s attempt to tender a deed that did not conform to the provisions of the contract constituted a substantial breach (see Clanton v Smith, 170 AD2d 643 [1991]). Furthermore, as the contract was unambiguous, the Supreme Court properly declined to consider the parol evidence offered by the defendant (see MBL Life Assur. Corp. v 555 Realty Co., 240 AD2d 375, 376 [1997]). Therefore, as there was no material issue of fact, the Supreme Court properly granted the plaintiffs’ motion for summary judgment on the issue of liability and denied the defendant’s cross motion for summary judgment dismissing the complaint. Feuerstein, J.P., Krausman, McGinity and Mastro, JJ., concur.